NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                            FOR THE NINTH CIRCUIT                           DEC 15 2009

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

STACEY M. BROWN,                                 No. 08-17357

              Plaintiff - Appellant,             D.C. No. 2:07-cv-00638-CMK

  v.
                                                 MEMORANDUM *
MICHAEL J. ASTRUE, Commissioner of
Social Security,

              Defendant - Appellee.


                    Appeal from the United States District Court
                       for the Eastern District of California
                    Craig Kellison, Magistrate Judge, Presiding

                          Submitted December 11, 2009**
                             San Francisco, California

Before: O’SCANNLAIN, RAWLINSON and BEA, Circuit Judges.


       Appellant Stacey Brown appeals the district court’s entry of summary

judgment in favor of the Commissioner.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
      Substantial evidence supports the ALJ’s adverse credibility finding because

he properly relied upon medical records of Brown’s examining physician, Dr.

Chee, that contradicted Brown’s testimony regarding the severity of her symptoms.

See Carmickle v. Comm’r, Soc. Sec. Admin., 533 F.3d 1155, 1161 (9th Cir. 2008)

(concluding that the ALJ’s adverse credibility determination was proper when it

relied on the examining physician’s contradictory opinion). Because this is a valid

basis supporting the ALJ’s decision, any error the ALJ made in improperly

considering other evidence was harmless. See Bray v. Comm’r of Soc. Sec. Admin.,

554 F.3d 1219, 1227 (9th Cir. 2009).

      The ALJ’s assessment of Brown’s RFC was proper because once an adverse

credibility determination is made, an ALJ is not required to credit that testimony in

assessing a claimant’s RFC. See Bayliss v. Barnhart, 427 F.3d 1211, 1215, 1217

(9th Cir. 2005).

      AFFIRMED.




                                          2